Citation Nr: 1421564	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  13-29 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from December 2011, March 2013, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The issues of (1) entitlement to an initial disability rating in excess of 50 percent for PTSD and (2) entitlement to a TDIU due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's PTSD is manifested by at least depressed mood, chronic sleep impairment, social isolation, suicidal thoughts, low energy, poor concentration, restlessness, depressive symptoms, intrusive recollections, distressing nightmares, decreasing interest, emotional numbing, a sense of foreshortened future, irritability, and hypervigilance.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

As an initial matter, the Board notes that the grant of a 50 percent disability rating for PTSD does not preclude higher ratings on remand; rather, it reflects the level of disability warranted by the current record prior to the additional development discussed in the remand below.  Consequently, as still higher ratings are not being denied by this decision, no discussion of VA's duties to notify and assist is required at this time.

Through his representative, the Veteran contends in his September 2013 substantive appeal that his PTSD warrants a higher rating based on his symptoms and Global Assessment of Functioning (GAF) scores.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran is currently rated at 30 percent under DC 9411 for PTSD as of March 8, 2011-the date of his claim for service connection.

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

Following a review of the evidence of record, the Board finds that an initial 50 percent rating is warranted.

In a July 2011 VA examination report, the examiner found that the Veteran's PTSD was characterized by a history of suicidal thoughts, sleep impairment, low energy, poor concentration, restlessness, depressive symptoms, intrusive recollections, distressing nightmares, decreasing interest, emotional numbing, a sense of foreshortened future, irritability, and hypervigilance.

In an August 2013 VA examination report, the examiner found that the Veteran's PTSD was characterized by depressed mood, chronic sleep impairment, and social isolation.

In addition to the foregoing, the Veteran has received ongoing VA treatment for his PTSD.  His treating VA clinicians have expressed the level of severity of his PTSD with GAF scores ranging from 50 in October 2012 to 58 in December 2012 and January 2013.  See August 30, 2013 CAPRI records in Virtual VA, pp. 24, 72, 81, 97).  A GAF score of 50 indicates serious symptoms or any serious impairment in social or occupational functioning; scores ranging from 51 to 58 indicate moderate symptoms or moderate difficulty in social or occupational functioning.

Based on the evidence of record described above, the Board finds that the Veteran's PTSD results in at least occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, chronic sleep impairment, social isolation, suicidal thoughts, low energy, poor concentration, restlessness, depressive symptoms, intrusive recollections, distressing nightmares, decreasing interest, emotional numbing, a sense of foreshortened future, irritability, and hypervigilance.  Because the Veteran's GAF scores from his VA examination and treatment records reflect moderate to serious symptoms, and because his PTSD symptoms are consistent with occupational and social impairment with reduced reliability and productivity, a 50 percent rating is warranted.


ORDER

An initial rating of 50 percent for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

In his February 2014 notice of disagreement as to TDIU, the Veteran's attorney requested that a decision review officer (DRO) contact him in order to conduct an informal telephone conference regarding the rating decision of March 5, 2013, wherein entitlement to individual unemployability was denied.

A July 2013 Report of General Information, VA Form 27-0820, reflects that the RO made numerous attempts to contact the Veteran's attorney, but that the attorney was unavailable on at least three occasions, including at the time of an informal conference scheduled for July 10, 2013, of which the attorney was provided written notice by VA letter dated May 25, 2013.

However, as the RO did not make a formal finding that the Veteran had waived his right to a hearing before a DRO by his attorney's failure to appear, the Board will not make that finding in the first instance.  The Board thus remands the issue of entitlement to a TDIU due to service-connected disability to the RO for rescheduling of an informal telephone conference.  38 C.F.R. § 3.103(c).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received with respect to the issues of entitlement to an initial disability rating in excess of 50 percent for PTSD, and entitlement to a TDIU, and take appropriate measures to obtain those records.  Any additional, pertinent treatment records, including VA treatment records from the VA Nebraska-Western Iowa Health System (NWIHS) from October 2013 to the present, and including treatment records from the Vet Center in Sioux City, Iowa, should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his PTSD that are not already of record, including from VA NWIHS facilities and from the Vet Center in Sioux City, Iowa.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his PTSD and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Contact the Veteran's attorney and schedule an informal telephone conference or other DRO hearing, as requested.  If the attorney is unavailable at the time of the scheduled conference or hearing, the RO may attempt to reschedule or may issue a formal finding of failure to appear, at its discretion.

4.  Then adjudicate whether a rating in excess of 50 percent is warranted for PTSD as well as the Veteran's entitlement to a TDIU.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his attorney and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


